Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Joy Global Inc. Employee Stock Purchase Plan of our reports dated December 20, 2010, with respect to the consolidated financial statements and schedule of Joy Global Inc. and the effectiveness of internal control over financial reporting of Joy Global Inc. included in its Annual Report (Form 10-K) for the year ended October 29, 2010, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Milwaukee, Wisconsin March 30, 2011
